                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

SAMUEL MALACHI MARTINEZ,                       §
TDCJ No. 01147601,                             §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §     Civil Action No. 7:18-cv-00105-M-BP
                                               §            (Consolidated with
GRACE MATHAPATHI, et al.,                      §            No. 7:18- cv-00145-M-BP)
                                               §
       Defendants.                             §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Plaintiff filed objections on June 24, 2019. The District Court reviewed the proposed

Findings, Conclusions, and Recommendation de novo. Finding no error, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Plaintiff’s Complaints (ECF Nos. 1, 15) are DISMISSED

with prejudice.

       SO ORDERED this 3rd day of July, 2019.
